NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       APR 22 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    18-10314

                 Plaintiff-Appellee,            D.C. No. 3:10-cr-00784-CRB-1

 v.

DELVON LEWIS,                                   MEMORANDUM*

                 Defendant-Appellant.

                    Appeal from the United States District Court
                      for the Northern District of California
                    Charles R. Breyer, District Judge, Presiding

                             Submitted April 17, 2019**

Before:      McKEOWN, BYBEE, and OWENS, Circuit Judges.

      Delvon Lewis appeals from the district court’s judgment and challenges the

24-month sentence and one condition of supervised release imposed upon

revocation of supervised release. We have jurisdiction under 28 U.S.C. § 1291,

and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Lewis first argues that the district court procedurally erred by failing to

calculate the Guidelines range. He did not raise this objection below, so we review

for plain error, see United States v. Valencia-Barragan, 608 F.3d 1103, 1108 (9th

Cir. 2010), and conclude that there is none. It is apparent from the record that the

district court was aware of the applicable range, and Lewis has not shown a

reasonable probability that he would have received a different sentence but for the

error. See United States v. Dallman, 533 F.3d 755, 762 (9th Cir. 2008).

      Lewis also argues that the district court erred by failing to consider, or

explain adequately its rejection of, his argument that he was entitled to a

downward variance because of the government’s delay in bringing revocation

proceedings. The court did not err because the record as whole indicates that the

court considered Lewis’s argument, but believed that a within-Guidelines sentence

was warranted in light of Lewis’s breach of the court’s trust and the need to protect

the public. See Rita v. United States, 551 U.S. 338, 358-59 (2007).

      Likewise, contrary to Lewis’s argument, the district court’s reasons for

imposing a condition of supervised release requiring him to reside, at his probation

officer’s discretion, for six months in a residential reentry center (“RRC”) are

apparent from the record as a whole. See United States v. Daniels, 541 F.3d 915,

924 (9th Cir. 2008). Lewis provides no authority for his argument that an RRC

condition is the kind of condition that requires a more detailed explanation. See id.


                                          2                                     18-10314
(condition involving a “significant liberty interest” requires heightened

explanation).

      Finally, Lewis contends that the sentence and RRC supervised release

condition are substantively unreasonable. The district court did not abuse its

discretion. See Gall v. United States, 552 U.S. 38, 51 (2007). The RRC condition

is reasonably related to Lewis’s rehabilitation and involves no greater deprivation

of liberty than is reasonably necessary to achieve the purposes of supervised

release. See 18 U.S.C. § 3583(d); Daniels, 541 F.3d at 924. The statutory

maximum sentence is also substantively reasonable in light of the sentencing

factors under 18 U.S.C. § 3583(e) and the totality of the circumstances. See Gall,

552 U.S. at 51.

      AFFIRMED.




                                          3                                     18-10314